        Case 2:16-cr-00005-RFB Document 115 Filed 07/14/20 Page 1 of 3


1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    NICHOLAS D. DICKINSON
     Assistant United States Attorney
4    501 Las Vegas Boulevard South
     Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-6698
6    Nicholas.dickinson@usdoj.gov

7    Attorneys for the United States

8                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
9

10    UNITED STATES OF AMERICA,                                      2:16-cr-00005-RFB

                             Plaintiff,                      STIPULATION TO CONTINUE
11
                                                               REVOCATION HEARING
                  vs.                                              (Second Request)
12
      RICHARD SCAVONE,
13
                             Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of

16   America, through the undersigned, together with Brian J. Smith, Esq., counsel for defendant

17   Richard Scavone, that the revocation hearing currently scheduled for July 15, 2020 at 11:00 a.m.,

18   be vacated and set to a date and time convenient to this Court, but no sooner than 45 days

19          This stipulation is entered into for the following reasons:

20          1. The Defendant is not incarcerated does not object to the continuance.

21          2. The pending petition involves a New York state criminal charge. Defendant Scavone’s

22             scheduled court date in that matter is July 21, 2020. According to the District Attorney

23             assigned the matter, Scavone’s court date will likely be moved because of the COVID

24
                                                     1
     Case 2:16-cr-00005-RFB Document 115 Filed 07/14/20 Page 2 of 3


1          pandemic.

2       3. The parties anticipate Defendant Scavone’s state case will affect the resolution of the

3          pending petition.

4       4. The parties agree to the continuance.

5       5. Additionally, denial of this request for continuance could result in a miscarriage of

6          justice.

7       6. The additional time requested by this Stipulation is made in good faith and not for

8          purposes of delay.

9          This is the second request for a continuance of the revocation hearing.

10             DATED this 14th day of July, 2020.

11
        NICHOLAS A. TRUTANICH,                      By: _/s/ Brian J. Smith
        United States Attorney                      BRIAN J. SMITH, ESQ.
12      By: /s/ Nicholas D. Dickinson               Counsel for Richard Scavone
        NICHOLAS D. DICKINSON
13      Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24
                                                2
        Case 2:16-cr-00005-RFB Document 115 Filed 07/14/20 Page 3 of 3


1
                        UNITED STATES DISTRICT COURT
2                                  DISTRICT OF NEVADA
                                           -oOo-
3
      UNITED STATES OF AMERICA,                              2:19-cr-00005-RFB
4
                             Plaintiff,
5
                  vs.                                        ORDER
6
      RICHARD SCAVONE,
7
                             Defendant.
8
            The ends of justice served by granting said continuance outweigh the best interest of the
9
     public and the defendant in a speedy revocation hearing, since the failure to grant said
10
     continuance would be likely to result in a miscarriage of justice, would deny the parties herein
11
     sufficient time and the opportunity within which to be able to effectively and thoroughly
12
     prepare for the hearing, taking into account the exercise of due diligence.
13
            IT IS THEREFORE OREDERED that revocation hearing in the above-captioned
14
     matter currently scheduled for July 15, 2020 at 11:00 a.m., be vacated and continued to
15
       September 1
     ___________________________,            11:30
                                             10:00
                                  2020, at _____ _________ a.m./p.m.
                                                           ___
16
            July 14, 2020.
17   DATED ______________

18
                                          ________________________________________
19                                        HONORABLE RICHARD F. BOULWARE, II
                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24
                                                     3
